DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing surface, the seat, the retaining arrangement, the sealing substance, the casing and wellbore, the separable plug arrangement and the retrieval arrangement for removing the casing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37” has been used to designate both the middle of piston 19 and the ball, reference characters “28” in at least FIG. 3 are pointing to two different objects, reference characters “32” in at least FIG. 4 are pointing to two different objects, reference characters “44” in at least FIG. 4 are pointing to two different objects, and reference characters “57” in at least FIG. 8 are pointing to two different objects.
The drawings are further objected to because the lead line with “37” in FIG. 2 is not pointing to piston 19, the lead line with “29” in FIG. 2 is not pointing to an aperture, “37” in FIG. 3 is not pointing to a central region of piston 19, “43” in FIG. 3 is not pointing to a downward-facing shoulder, and the lead line with “19” in FIG. 6 is not pointing to the piston.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it is one run-on sentence.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: reference number “13” has been defined as both a connection portion and the mounting portion and reference number “20” has been defined as both a cavity and the internal bore.  Each reference number should only be defined using one term throughout the entirety of the specification.  Further, “20” in FIG. 2 does not appear to be pointing to a cavity or an internal bore and should be corrected as necessary.
Appropriate correction is required.
Claim Objections
Claims 2-7, 10, 11, 13, 15, 18, 19 and 21-26 are objected to because of the following informalities: claims 2-7, 10, 11, 13, 15, 18, 19 and 21-26 all begin with “A”; however, they should all be amended to begin with --The--. Claim 7 should be amended to end with a period.  Claim 24 should likely be amended to depend from claim 22, rather than from claim 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 2 and 6, the phrase "tends to" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the surface area of the upper surface" in lines 3-4 and the limitation “the surface area of the lower surface” in line 4.  Claim 11 recites the limitation "the surface area of the upper surface" in lines 3-4 and the limitation “the surface area of the lower surface” in line 4.  Claim 15 recites the limitation “the length” in line 2.  Claims 17-19 and 21-26 recite the limitation “the step(s) of” for a total of 13 recitations.  Claim 17 recites the limitation “the operation of the flow regulator” in line 7 and the limitation “the casing” in the last line.  Claim 21 recites the limitation “the mode of operation” in line 2.  There is insufficient antecedent basis for these limitations in the claims.
Consequently, claims 3-5, 7, and 13 are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite since they depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 11, and 13 are rejected under 35 USC 102(a)(1) as being anticipated by Kammerer et al. (US 2,799,479) (“Kammerer”).
Referring to claim 1: Kammerer teaches a cutting tool, comprising:
an elongate main body 13 having an inlet end and an outlet end, a fluid flow path being defined between the inlet and the outlet ends;
a piston 33 mounted within the main body and longitudinally movable with respect to the main body;
one or more cutters 29, each cutter being moveable between a retracted position (FIG. 1) and a deployed position (FIG. 2), wherein the piston and each cutter engage one another so that longitudinal movement of the piston with respect to the main body moves each cutter between the deployed position and the retracted position (column 3, lines 9-19); and
a flow regulator 71, operable to divert fluid flowing into the inlet end of the tool selectively along a first path (when ball 75 is absent), which passes the through the piston to the outlet end of the tool, and a second path (when ball 75 is present), in which the fluid tends to drive the piston longitudinally with respect to the main body (column 5, lines 18-34).
Referring to claims 4 and 5: Kammerer teaches a seat 76 in which an activation object 75 may be received, and wherein the activation object at least partially occludes the first path when it is received in the seat, wherein the seat is formed in the flow regulator (FIG. 3) or in the piston.
Referring to claim 7: Kammerer teaches wherein in a first configuration the piston is prevented from longitudinal movement within the main body by a retaining arrangement (namely, friction), and in a second configuration the piston may move longitudinally with respect to the main body.
Referring to claim 11: Kammerer teaches the piston has an upper surface, which faces the inlet end of the main body, and a lower surface, which faces the outlet end of the main body, and wherein the surface area of the upper surface is greater than the surface area of the lower surface, and preferably is at least 50% greater than the surface area of the lower surface (Figs. 1 and 2).
Referring to claim 13: Kammerer teaches one or more ports 46 extending from an inlet, positioned on or near a top end of the piston, to an outlet, which is in communication with an interior cavity of the piston, at a location below the flow regulator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 USC 103 as being unpatentable over Kammerer, alone.
Referring to claim 2: While Kammerer teaches the piston has a bearing surface at the top of the piston which would be exposed to more fluid contact if ring 43 broke, Kammerer does not specifically teach the piston has a bearing surface and wherein, when fluid flowing into the inlet end of the tool is diverted along the first path, the fluid does not, or substantially does not, come into contact with the bearing surface of the piston, and when fluid flowing into the inlet end of the tool is diverted along the second path, the fluid is diverted into contact with the bearing surface, and wherein pressurized fluid being in contact with the bearing surface tends to drive the piston longitudinally with respect to the main body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearing surface taught by Kammerer so that the fluid substantially does not come into contact with the bearing surface in the first path and does contact the bearing surface in the second path in order to ensure the actuation of the piston in the desired direction.
Referring to claim 3: Kammerer does not specifically teach the flow regulator has one or more flow apertures which are at least partially occluded, in an initial configuration, and in a second configuration the flow apertures are exposed, allowing fluid to flow along the second path.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow regulator taught by Kammerer to include one or more flow apertures that are exposed in a second configuration since it is well known to use a drop ball, 
Referring to claim 10: While Kammerer teaches the piston has an upper surface, which faces the inlet end of the main body, and a lower surface, which faces the outlet end of the main body (Figs. 1 and 2), Kammerer does not specifically teach the surface area of the upper surface is substantially equal to the surface area of the lower surface.  However, since there is no criticality provided for only one ratio of the sizes of the surface areas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the upper surface to be substantially equal to the surface area of the lower surface as a matter of design choice.
Claims 6, 17, 21-24, and 26 are rejected under 35 USC 103 as being unpatentable over Kammerer and in view of Hekelaar (US 9,404,331 B2).
Referring to claim 6: Kammerer does not specifically teach a biasing arrangement.  Hekelaar teaches a biasing arrangement 354 which biases a piston 370 longitudinally with respect to a main body 300, and wherein, when fluid flowing into an inlet end of the tool is diverted along a second path and tends to drive the piston longitudinally with respect to the main body (FIG. 7), the biasing arrangement tends to oppose this motion of the piston with respect to the main body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool taught by Kammerer to include a biasing arrangement as taught by Hekelaar in order to help in returning to the retracted position.
Referring to claim 17: Kammerer teaches a method of sealing and cutting a wellbore, comprising the steps of:
incorporating a cutting tool A according to claim 1 into a drill string B;
running the drill string into a wellbore C;
changing the operation of the flow regulator 71 so fluid flowing into the inlet end of the tool is diverted along the second path, so the piston is driven longitudinally with respect to the main body, driving each cutter into the deployed position; and
rotating the drill string so that the cutters of the tool cut the casing of the wellbore (column 1, lines 29-34).
Kammerer does not specifically teach delivering a sealing substance through the drill string, including the cutting tool, to seal or partially seal the wellbore at a position below the cutting tool.  Hekelaar teaches method of sealing and cutting a wellbore, comprising the steps of:
incorporating a cutting tool 100 into a drill string 420;
running the drill string into a wellbore 400;
delivering a sealing substance to seal or partially seal the wellbore at a position below the cutting tool (column 10, lines 6-12);
changing the operation of the tool so a piston 370 is driven longitudinally with respect to a main body 300, driving each cutter 310, 320, 330, 340 into a deployed position (FIG. 7); and
rotating the drill string so that the cutters of the tool cut the casing of the wellbore (column 8, lines 29-32).

Referring to claim 21: Kammerer teaches changing the mode of operation of the flow diverter comprises dropping an activation object 75 through the drill string from the surface to a location within the tool.
Referring to claims 22-24: Kammerer teaches, once the cutters of the tool have cut the casing of the wellbore, removing the activation object from the location within the tool, wherein removing the activation object from the location within the tool comprises at least partially dissolving the activation object, and wherein removing the activation object from the location within the tool comprises applying sufficient fluid pressure to the tool to drive the activation object out of the location within the tool (column 5, lines 65-68).
Referring to claim 26: Once modified as in claim 17, Kammerer teaches including a milling or drilling tool in the drill string; and
.
Claim 15 is rejected under 35 USC 103 as being unpatentable over Kammerer and in view of Adam (US 2015/0191999 A1).
Kammerer does not specifically teach an internal cavity of the piston is offset with respect to a central longitudinal axis of the tool.  Adam teaches a cutting tool, comprising a main body 241, a piston 236 mounted in the main body and longitudinally movable with respect to the main body ¶ [0031], wherein an internal cavity of the piston is, for at least a part of the length of the piston, offset with respect to a central longitudinal axis of the tool (FIG. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piston taught by Kammerer to have an offset internal cavity as taught by Adam in order to create turbulence in the fluid flow, if needed.
Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over Kammerer and Hekelaar, and further in view of Dirksen et al. (US 2012/0186816 A1) (“Dirksen”).
Referring to claims 18 and 19: Kammerer and Hekelaar do not teach a plug arrangement.  Dirksen teaches a method if sealing and cutting a wellbore, comprising incorporating a cutting tool (under reamer 15 in FIG. 2) into a drill string, delivering a sealing substance (cement) through the drill string, incorporating a plug arrangement (packer) into the drill string; activating the plug arrangement within the wellbore [0025]; and separating the remainder of the drill string from the plug arrangement [0023], wherein delivering the sealing substance through the drill string comprises, after the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool taught by Kammerer and Hekelaar to include a plug arrangement as taught by Dirksen in order to have more control over where the sealing substance sets.
Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kammerer (US 3,554,305) and Rial et al. (US 6,722,452 B1) also teach tools for and methods of sealing and cutting in a wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


26 February 2021